              Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 1 of 21 PageID #: 1

    Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction



                                             UNITED STATES DISTRICT COURT
                                                                             for the
/
                                                                 Eastern District of Missouri

                                                                  Cape Girardeau Division


                                                                                 )     Case No.
                                                                                 )                 (to be filled in by the Clerk's Office)
                           Andrew Ostrowski
                                                                                 )
                                  Plaintiff(s)                                   )
    (Write the full name of each plaintiff who is filing this complaint.
    If the names of all the plaintiffs cannot flt in the space above,            )
    please write "see attached" in the space and attach an additional            )
    page with thefitll list of names.)                                           )
                                       -v-
                                                                                 )
                                                                                 )
                                                                                 )
                                                                                 )
                              11
                                   see attached 11                           \   )
                                  Defendant(s)
                                                                                 )
    (Write the fit!! name of each defendant who is being sued. If the            )
    names of all the defendants cannot flt in the space above, please            )
    write "see attached" in the space and attach an additional page
    with thefi1ll list of names.)



                                         COMPLAINT AND REQUEST FOR INJUNCTION

    I.        The Parties to This Complaint

              A.         The Plaintiff(s)

                         Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                         needed.
                                      Name                                 Andrew Ostrowski
                                      Street Address                       131 Winterfeild Cir.
                                                                           - - - - - - - - - - - - - - - - - - - - - - - - - - - ----
                                      City and County                      Cape Girardeau
                                      State and Zip Code                   Missouri
                                      Telephone Number                     314-737-0527
                                      E-mail Address                       a-a-t-c-c~hotmail.com


              B.         The Defendant(s)

                         Provide the information below for each defendant named in the complaint, whether the defendant is an
                         individual, a government agency, an organization, or a corporation. For an individual defendant,
                         include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                             Page I of 6
Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 2 of 21 PageID #: 2




                                            Defendants


Office of elections of Hawaii, Lt. Governor Spencer Cox, Director of ElectionsGail Fenumiai,Secretary of
State Katie Hobbs, ,Secretary of StateAlex Padilla, GovernorGavin Newsom, DC Board of Elections,
Secretary of State Brad Raffensperger, Illinois Legislator, Secretary of State Paul Pate, Maryland Board of
Elections, Secretary of StateJoycelyn Benson, Secretary of StateSteve Simon, Secretary of StateCorey
Stapleton, Secretary of State Robert B. Evnen, Secretary of State Barbara K. Cegavske, Secretary of
StateTahesha Way, Secretary of State Maggie Toulouse Oliver, Oklahoma State Election Board, Secretary
of CommonwealthKathy Boockvar, Secretary of StateSteve Barnett, Secretary of StateJim Condos,
Virginia Department of Elections, Wisconsin Election Commission, Secretary of State Denise W. Merrill,
GovernorJohn Carney, Indiana House of Representative and Senate, Commonwealth of Kentucky State
Board of Election, Massachusetts State Legislature, GovernorChris Sununu, GovernorAndrew M. Cuomo,
South Carolina General Assembly,Secretary of StateJohn R. Ashcroft, State of West Virginia
          Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 3 of 21 PageID #: 3

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


                     Defendant No. 1
                                Name                               Office of Elections
                                Job or Title    (if known)

                                Street Address                     802 Lehua Avenue
                                City and County                    Pearl City
                                State and Zip Code                 Hawaii 96782
                                Telephone Number                   (808) 453-VOTE
                                                                                    ------
                                E-mail Address        (if known)   elections@,hawaii.gov


                     Defendant No. 2
                                Name                               Spencer Cox
                                Job or Title    (if known)         Lt. Governor
                                Street Address                     350 No1th State Street, Suite-220
                                City and County                    Salt Lake City
                                                                                --------------~
                                State and Zip Code                 Utah, 84114
                                                                            ---·------------------
                                Telephone Number                   801-538-1041
                                E-mail Address        (!f known)



                     Defendant No. 3
                                Name                               Gail Fenumiai
                                                                                ----------------------
                                Job or Title    (if known)         Director of Elections
                                Street Address                     P.O Box 110017
                                City and County                    Juneau
                                State and Zip Code                 Alaska, 99811
                                Telephone Number                   907-465-4611
                                E-mail Address (if known)          gail.fenumiai@,alaska.gov


                     Defendant No. 4
                                Name                               Katie Hobbs
                                Job or Title    (!( known)         Secretary of State
                                                                   ---------------------------
                                Street Address                     1700 W Washington St Fl 7
                                City and County                    Phoenix
                                State and Zip Code                 AZ, 85007
                                Telephone Number                   602-542-8683
                                                                   ----------------------~----·-
                                E-mail Address        (!f known)




                                                                                                       Page 2 of 6
Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 4 of 21 PageID #: 4



B. Defendant(s)           attachment page 1



Defendant No. 5
Name             Alex Padilla                                        (\


Job or Title      Secretary of State
Street Address 15 00 1 1th Street
City and County Sacramento
State and Zip Code CA, 95814
Telephone Number 918-657-2166
E-mail Address


13efendant No. 6
Name              Gavin Newsom
Job or Title      Governor
Street Address 13 10 l 0th Street Suite 1173
City and County Sacramento
State and Zip Code CA, 95814
Telephone Number 916-445-2841
E-mail Address

Defendant No. 7
Name               DC Board of Elections
Job or Title
Street Address 1015 Half Street, SE, Suite 750
City and County Washington
State and Zip Code DC, 20003
Telephone Number           202-727-2525
E-mail Address

Defendant No. 8
Name               Brad Raffensperger
Job or Title       Secretary of State
Street Address 214 State Capitol
City and County Atlanta
St~te and Zip Code Georgia, 30334
Telephone Number 844-753-7825
E-mail Address
Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 5 of 21 PageID #: 5



B. Defendant(s)           attachment page 2


Defendant No. 9
Name             Illinois Legislator
Job or Title
Street Address 301 S.2 nd St Ste 112
City and County Springfield
State and Zip Code Illinois 62706
Telephone Number 217-782-6625
E-mail Address


Defendant No. 10
Name              Paul Pate
Job or Title      Secretary of State     ,
Street Address First Floor, Lucas Buildi~g, 321 E.   Ii" St.
City and County Des Moines
State and Zip Code IA, 50319
Telephone Number 888-767-8683
E-mail Addresssos@sos.iowa.gov


Defendant No. 11
Name              Maryland Board of Elections
Job or Title
Street Address 151 West Street, Suite 200
City and County Annapolis
State and Zip Code MD, 21401
Telephone Number 410-269-2840
E-mail Address info.sbe@maryland.gov


Defendant No. 12
Name              Joycelyn Benson
Job or Title      Secretary of State
Street Address 529 S. Main St.
City and County Standish, Ml
State and Zip Code 48658
Telephone Number
E-mail Address
Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 6 of 21 PageID #: 6



B. Defendant(s)           attachment page 3



Defendant No. 13
Name           Steve Simon
Job or Title   Secretary of State
Street Address 180 State Office Building, l 00 Rev Dr. Martin Luther King Jr. Blvd.
City and County Saint Paul
State and Zip Code MN, 55155
Telephone Number 651-215-1440
E-mail Address


Defendant No. 14
Name           Corey Stapleton
Job or Title      Secretary of State
                                              ' P.O Box 202801
Street Address Montana Capitol Building, Rm 260,
City and County Helena
State and Zip Code MT 59620-280 l
Telephone Number 406-444-2034
E-mail Address


Defendant No. 15
Name           Robert B. Evnen
Job or Title      Secretary of State
Street Address 1445 K St, Suite 2300
City and County Lincoln
State and Zip Code NE 68509
Telephone Number 402-471-2554
E-mail Address


Defendant No. 16
Name           Barbara K. Cegavske
Job or Title               ,
Street Address l OI North Street, Suite 3
City and County Carson City
State and Zip Code NV, 8970 I
Telephone Number 775-684-5708                                               .\
E-mail Address sosmail@sos.nv.gov
Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 7 of 21 PageID #: 7



B. Defendant(s)           attachment page 4

Defendant No. 17
Name             The Hon. Tahesha Way
Job or Title     Secretary of State
Street Address P.O Box 304
City and County Trenton
State and Zip Code NJ, 08625-0304
Telephone Number 609-292-3760
E-mail Address Feedback@sos.nj.gov


Defendant No. 18
Name              Maggie Toulouse Oliver
Job or Title      Secretary of State
Street Address 325 Don Gaspar
City and County Santa Fe
State and Zip Code NM, 87501
Telephone Number 505-827-3600
E-mail Address Sos.eletions@state.nm.us



DefendantNo. 19
Name              Oklahoma State Election Board
Job or Title
Street Address 2300 N Lincoln Blvd, Room G28
City and County Oklahoma City
State and Zip Code OK, 73105
Telephone Number 405-521-2391                                /
E-mail Address


Defendant No. 20
Name              Kathy Boockvar
Job or Title      Secretary of Commonwealth
Street Address 302 North Office Building, 401 N01th Street
City and County Harrisburg
State and Zip Code PA, 17120
Telephone Number 717-787-6458
E-mai1 Address
Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 8 of 21 PageID #: 8



               '-
B. Defendant(s)             attachment page 5


Defendant No. 21
Name                Steve Barnett
Job or Title        Secretary of State
Street Address 500 East Capitol A venue Ste 204
City and County Pierre
State and Zip Code SD, 57501-5070
Telephone Number 605-773-3537
E-mail Address


Defendant No. 23
Name                Jim Condos
Job or Title        Secretary of State
Street Address 12 8 State Street
City and County Montpelier
State and Zip Code VT, 05633-1101
Telephone Number 802-828-2148
E-mail Address


Defendant No. 24
Name                Virginia Department of Elections
Job or Title
Street Address Washington Building, First Floor, 1100 Bank Street
City and County Richmond
State and Zip Code VA, 23219
Telephone Number 804-864-8901
E-mail Address info@elections.virginia.gov


Defendant No. 25
Name                Wisconsin Election Commission
Job or Title
Street Address 212 East Washington Avenue, Third Floor, P.O. Box 7984
City and County Madison
State and Zip Code Wisconsin, 53707-7984
Telephone Number 608-266-8005
E-mail Address Elections@wi.gov




                                                \
Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 9 of 21 PageID #: 9



B. Defendant(s)          attachment page 6

Defendant No. 26
Name           Denise W. Merrill
Job or Title     Secretary of State
Street Address· State of Connecticut, 165 Capitol Avenue
City and County Ha1iford
State and Zip Code Connecticut, 06106
Telephone Number 860-509-6200
E-mail Address

Defendant No. 27
Name              John Carney
Job or Title     Governor
                                                                      11
Street Address Carvel State Office Building, 820 N. French Street, l i1 Floor
City and County Wilmington
State and Zip Code DE, 19801
Telephone Number 302-577-3210
E-mail Address


Defendant No. 28
Name           Indiana House of Representative and Senate
Job or Title
Street Address 200 W. Washington Street
City and County Indianapolis
State and Zip Code IN, 46204-2786
Telephone Number 317-232-9600
E-mail Address


Defendant No. 29
Name              Commonwealth of Kentucky State Board of Election
Job or Title
Street Address 140 Walnut Street
City and County Frankfort
State and Zip Code Kentucky, 40601
Telephone Number 502-573-7100
E-mail Address
Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 10 of 21 PageID #: 10



B. Defendant(s)          attachment page 7



Defendant No. 30
Name             Massachusetts State Legislature
Job or Title
Street Address Massachusetts State House, 24 Beacon St, Office of the Governor, Room 280
City and County Boston
State and Zip Code MA, 02133
Telephone Number 617-725-4005
E-mail Address


Defendant No. 31
Name             Chris Sununu
Job or Title     Governor
Street Address 107 No1ih Main Street
City and County Concord
State and Zip Code NH, 03301
Telephone Number 603-271-2121
E-mail Address


Defendant No. 32
Name             Honorable Andrew M. Cuomo
Job or Title     Governor
Street Address NYS State Capitol Building
City and County Albany
State and Zip Code NY, 12224
Telephone Number 518-4 74-8390
E-mail Address


Defendant No. 33
Name             South Carolina General Assembly
Job or Title
Street Address 1100 Gervais St,
City and County Columbia
State and Zip Code SC, 29201
Teleph9ne Number
E-mail Address
Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 11 of 21 PageID #: 11



 B. Defendant(s)         attachment page 8

 Defendant No. 34
Name             John R. Ashcroft
Job or Title     Secretary of State
Street Address 600 West Maine Street
City and County Jefferson City
State and Zip Code MO, 65101
Telephone Number 573-751-4936
 E-mail Addressinfo@sos.mo.gov


Defendant No. 35
Name             State of West Virginia
Job or Title
Street Address State Capitol Building
City and County Charleston.
State and Zip Co_de WV, 25305
Telephone Number 304-558-6000
E-mail Address




                           (
        Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 12 of 21 PageID #: 12

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal cou1t: cases involving a federal question and cases involving diversity of citizenship of the
          pa11ies. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nationiand the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What is the basis for federal court jurisdiction? (check all that apply)
                 C2J    Federal question                           D   Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.           If the Basis for Jurisdiction Is a Federal Question

                       List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                       are at issue in this case.
                            st
                        I Amendment, 12th Amendment, 14th Amendment ,Bush vs. Palm Beach County Canvassing Board,
                        Presidential Election Day Act· of 1845, Citizens United vs. FEC, Gamble vs Untied States


          B.           If the Basis for Jurisdiction Is Diversity of Citizenship

                       1.        The Plaintiff(s)

                                 a.        If the plaintiff is an individual
                                           The plaintiff, (name)                                                 , is a citizen of the
                                           State of (name)


                                 b.        If the plaintiff is a corporation
                                           The plaintiff, (name)                                                 , is incorporated
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                 (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                 same information for each additional plaintiff)

                       2.        The Defendant(s)

                                 a.        If the defendant is an individual
                                           The defendant, (name)                                                 , is a citizen of
                                                                               -------------~
                                           the State of (name)                                                 Or is a citizen of
                                           (foreign nation)




                                                                                                                             Page 3 of 6
        Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 13 of 21 PageID #: 13

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


                                b.         If the defendant is a corporation
                                           The defendant, (name)                                           , is incorporated under
                                                                                                   -----
                                           the laws of the State of (name)                                           , and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (foreiRn nation)
                                           and has its principal place of business in (name)


                                (lf more than one defendant is named in the c0111plaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of COllli, because (explain):




III.      Statement of Claim

          Write a sho11 and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
          was involved' and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
          including the dates and places of that involvement or conduct. If more than one claim is asse11ed, number each
          claim and write a sho11 and plain statement of each claim in a separate paragraph. Attach additional pages if
          needed.

          A.         Where did the events giving rise to your claim(s) occur?
                       "see attachment"




          B.        . What date and approximate time did the events giving rise to your claim(s) occur?
                      During Pandimic




                                                                                                                          Page 4 of 6
Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 14 of 21 PageID #: 14




Ill Statement of Claims                 "A11     page 1
State of Hawaii Office of Elections has caused duress that has inhibited my speech by causing to
question if I should give money to candidate(s)either directly or indirectly in the Defendants state
because of the culpable action to allow vote fraud by not having adequate checks in_ balances in place
for independent audits of the mail-in ballots cast, and/or extending absentee ballots from its former
form, which also impinges citizens fully expressing their wish to the electoral college for whom they
want for President.This was done during the Pandemic in the State of Hawaii.

Lt. Governor Spencer Cox has caused duress that has inhibited my speech by causing to question if I
should give money to candidate(s)either directly or indirectly in the Defendants state because of the
culpable action to allow vote fraud by not having adequate checks in balances in place for independent
audits of the mail-in ballots cast, and/or extending absentee ballots from its former form, which also
impinges citizens fully expressing their wish to the electoral college for whom they want for President.
This was done during the Pandemic in the State of Utah

Director of Elections Gail Fenumiai has caused duress that has inhibited my speech by causing to
question if I should give money to candidate(s)either directly or indirectly in the Defendants state
because of the culpable action to allow vote fraud by not having adequate checks in balances in place
for independent audits of the mail-in ballots cast, and/or extending absentee ballots from its former
form, which also impinges citizens fully expressing their wish to the electoral college for whom they
want for President. This was done during the Pandemic in the State of Alaska.

Secretary of State Katie Hobbs has caused duress that has inhibited my speech by causing to question if I
should give money to candidate(s)either di 1ectly or indirectly in the Defendants state because of the
culpable action to allow vote fraud by not having adequate checks in balances in place for independent
audits of the mail-in ballots cast, and/or extending absentee ballots from its former form, which also
impinges citizens fully expressing their wish to the electoral college for whom they want for President.
This was done during the Pandemic in the State of Arizona.

Secretary of State Alex Padillahas caused duress that has inhibited my speech by causing to question if I
should give money to candidate(s)either directly or indirectly in the Defendants state because of the
culpable action to allow vote fraud by not having adequate checks in balances in place for independent
audits of the mail-in ballots cast, and/or extending absentee ballots from its former form, which also
impinges citizens fully expressing their wish to the electoral college for whom they want for President.
This was done during the Pandemic in the State of California.

Governor Gavin Newsom has caused duress that has inhibited my speech by causing to question if I
should give money to candidate(s)either directly or indirectly in the Defendants state because of the
culpable action to allow vote fraud by not having adequate checks in balances in place for independent
audits of the mail-in ballots cast,and/or extending absentee ballots from its former form, which also
impin·ges citizens fully expressing their wish to the electoral college for whom they want for President.
This was done during the Pandemic in the State of California.
Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 15 of 21 PageID #: 15




Ill Statement of Claims                  "A"      page 2
DC Board of Elections has caused duress that has inhibited my speech by causing to question if I should
give money to candidate(s)either directly or indirectly in the Defendants state because of the culpable
action to allow vote fraud by not having adequate checks in balances in place for independent audits of
the mail-in ballots cast, and/or extending absentee ballots from its former form, which also impinges
citizens fully expressing their wish to the electoral college for whom they want for President. This was
done during the Pandemic in the District of Columbia.

Secretary of State Brad Raffensperger has caused duress _that has inhibited my speech by causing to
question if I should give money to candidate(s)either directly or indirectly in the Defendants state
because of the culpable action to allow vote fraud by not having adequate checks in balances in place
for independent audits of the mail-in ballots cast, and/or extending absentee ballots from its former
form, which also impinges citizens fully expressing their wish to the electoral college for whom they
want for President. This was done during the Pandemic in the State of Georgia.

Illinois Legislator has caused duress that has inhibited my spe~ch by causing to question if I should give
money to candidate(s)either directly or indirectly in the Defendants state because _of the culpable action
to allow vote fraud by not having adequate checks in balances in place for independent audits of the
mail-in ballots cast, and/or extending absentee ballots from its former form, which also impinges
citizens fully expressing their wish to the electoral college for whom they want for President. This was
done during the Pandemic in the State of Illinois.
                    \




Secretary of State Paul Pate has caused duress that has inhibited my speech by causing to question if I
should give money to candidate(s)either directly or indirectly in the Defendants state because of the
culpable action to allow vote fraud by not having adequate checks in balances in place for independent
audits of the mail-in ballots cast, and/or extending absentee ballots from its former form, which also
impinges citizens fully expressing their wish to the electoral college for whom they want for President.
This was done during the Pandemic in the State of Iowa.

Maryland Board of Elections has caused duress that has inhibited my speech by causing to question if I
should give money to candidate(s)either directly or indirectly in the Defendants state because of the
culpable action to allow vote fraud by not having adequate checks in balances in place for independent
audits of the mail-in ballots cast, and/or extending absentee ballots from its former form, which also
impinges citizens fully expressing their wish to the electoral college for whom they want for President.
This was done during the Pandemic in the State of Maryland.

Secretary of State Joycelyn Benson has caused duress that has inhibited my speech by causing to
question if I should give money to candidate(s)either directly or indirectly in the Defendants state
because of the culpable a!=tion to allow vote fraud by not having adequate checks in balances in place
for independent audits of the mail-in ballots cast, and/or extending absentee ballots from its former
form, which also impinges citizens fully expressing their wish to the electoral college for whom they
want for President. This was done during the Pandemic in the State of Michigan.
Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 16 of 21 PageID #: 16




Ill Statement of Claims                 "A"      page 3
Secretary of State Steve Simon has caused duress that has inhibited my speech by causing to question if
I should give money to candidate(s)either directly or indirectly in the Defendants state because of the
culpable action to allow vote fraud by not having adequate checks in balances in place for independent
audits of the mail-in ballots cast and/or extending absentee ballots from its former form, which also
impinges citizens fully expressing their wish to the electoral college for whom they want for President.
This was done during the Pandemic in the State of Minnesota.

Secretary of State Corey Stapleton has caused duress that has inhibited my speech by causing to
question if I should give money to candidate(s)either directly or indirectly in the Defendants state
because of the culpable action to allow vote fraud by not having adequate checks in balances in place
for independent audits of the mail-in ballots cast and/or extending absentee ballots from its former
form, which also impinges citizens fully expressing their wish to the electoral college for whom they
want for President. This was done during the Pandemic in the State of Montana.·

Secretary of State Robert B. Evnen has caused duress that has inhibited my speech by causing to
question if I should give money to candidate(s)either directly or indirectly in the Defendants state
because of the culpable action to allow vote fraud by not having adequate checks in balances in place
for independent audits of the mail-in ballots cast and/or extending absentee ballots from its former
form, which also impinges citizens fully expressing their wish to the electoral college for whom they
want for President. This was done during the Pandemic in the State of Nebraska.

Secretary of State Barbara K. Cegavske has caused duress that has inhiqited my speech by causing to
question if I should give money to candidate(s)either directly or indirectly in the Defendants state
because of the culpable action to allow vote fraud by not having adequate checks in balances in place
for independent audits of the mail-in ballots cast and/or extending absentee ballots from its former
form, which also impinges citizens fully expressing their wish to the electoral college for whom they
want for President. This was done during the Pandemic in the State of Nevada.

Secretary of StateTahesha Way has caused duress that has inhibited my speech by causing to question if
I should give money to candidate(s)either directly or indirectly in the Defendants state because of the
culpable action to allow vote fraud by not having adequate checks in balances in place for independent
audits of the mail-in ballots cast and/or extending absentee ballots from its former form, which also
impinges citizens fully expressing their wish to the electoral college for whom they want for President.
This was done during th.e Pandemic in the State of New Jersey.

Secretary of State Maggie Toulouse Oliver has caused duress that has inhibited my speech by causing to
question if I should give money to candidate(s)either directly or indirectly in the Defendants state
because of the culpable action to·allow vote fraud py not having adequate checks in balances in place
for independent audits of the mail-in ballots cast and/or extending absentee ballots from its former
form, which also impinges citizens fully expressing their wish to the electoral college for whom they
want for President. This was done during the Pandemic in the State of New Mexico.
Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 17 of 21 PageID #: 17




III Statement of Claims                      "A"   page 4
Oklahoma State Election BoardOliver has caused duress that has inhibited my speech by causing to
question if I should give money to candidate(s)either directly or indirectly in the Defendants state
because of the culpable action to allow vote fraud by not having adequate checks in balances in place
for independent audits of the mail-in ballots cast and/or extending absentee ballots from its former
form, which also impinges citizens fully expressing their wish to the electoral college for whom they
want for President. This was done during the Pandemic in the State of Oklahoma.

Secretary of Commonwealth Kathy Boockvar has caused duress that has inhibited my speech by causing
to question if I should give money to candidate(s)either directly or indirectly in the Defendants state
because of the culpable action to allow vote fraud by not having adequate checks in balances in place
for independent audits of the mail-in ballots cast and/or extending absentee ballots from its former
form, which also impinges citizens fully expressing their wish to the electoral college for whom they
want for President. This was done during the Pandemic in Pennislynia.

Secretary of State Steve Barnett has caused duress that has inhibited my speech by causing to question
if I should give money to candidate(s)either directly or indirectly in the Defendants state because of the
culpable action to allow vote fraud by not having adequate checks in balances in place for independent
audits of the mail-in ballots cast and/or extending absentee ballots from its former form, which also
impinges citizens fully expressing their wish to the electoral college for whom they want for President.
This was done during the Pandemic in the State of South Dakota.
                                   i

Secretary of State Jim Condos has caused duress that has inhibited my speech by causing to question if I
should give money to candidate(s)either directly or indirectly in the Defendants state because of the
culpable action to allow vote fraud by not having adequate checks in balances in place for independent
audits of the mail-in ballots cast and/or extending absentee ballots from its former form, which also
impinges citizens fully expressing their wish to the electoral college for whor, they want for President.
This was done during the Pandemic in the State of Vermont.

Virginia Department of Elections has caused duress that has inhibited my speech by causing to question
if I should give money to candidate(s)either directly or indirectly in the Defendants state because of the
culp~ble action to allow vote fraud by not having adequate checks in balances in place for independent
audits of the mail-in ballots cast and/or extending absentee ballots from its former form, which also
impinges citizens fully expressing their wish to the electoral college for whom they ~ant for President.
This was done during the Pandemic in Virginia .
                                       .I'

Wisconsin Election Commission has caused duress that has inhibited my speech by causing to question if
I should gi've money to candidate(s)either directly or indirectly in the Defendants state because of the
culpable action to allow vote fraud by not having adequate checks in balances in place for independent
audits of the mail-in ballots cast and/or extending absentee ballots from its former form, which also
impinges citizens fully expressing ~heir wish to the electoral college for whom they want for President.
This was done during the Pandemic in the State of Wisconsin.
Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 18 of 21 PageID #: 18




Ill Statement of Claims                  "A"        page 5
Secretary of State Denise W. Merrill has caused duress that has inhibited my speech by causing to
question if I should give money to candidate(s)either directly or indirectly in the Defendants state
because of the culpable action to allow vote fraud by not having adequate checks in balances in place
for independent audits of the mail-in ballots cast and/or extending absentee ballots from its former
form, which also impinges citizens fully expressing their wish to the electoral college for whom they
want for President. This was done during the Pandemic in the State of Connecticut.

Governor John Carney has caused duress that has inhibited my speech by causing to question if I should
give money to candidate(s)either directly or indirectly in the Defendants state because of the culpable
action to allow vote fraud by not having adequate checks in balances in place for independent audits of
the mail-in ballots cast and/or extending absentee ballots from its former form, which also impinges
citizens fully expressing their wish to the electoral college for whom they want for President. This was
done during the Pandemic in the State of Delaware.
                                                '

Indiana House of Representative and Senate has caused duress that has inhibited my speech by causing
to question if I should give money to candidate(s)either directly or indirectly in the Defendants state
because of the culpable action to allow vote fraud by not having adequate checks in balances in place
for independent audits of the mail.-in ballots cast and/or extending absentee ballots from its former
form, which also impinges citizens fully expressing their wish to the electoral college for whom they
want for President. This was done during the Pandemic in the State of Indiana.

Commonwealth of Kentucky State Board of Electionhas caused duress that has inhibited my speech by
causing to question if I should give money to candidate(s)either directly or indirectly in the Defendants
state because of the culpable action to allow vote fraud by not having adequate checks in balances in
place for independent audits of the mail-in ballots cast and/or extending absentee ballots from its
former form, which also impinges citizens fully expressing their wish to the electoral college for whom
they want for President. This was done during the Pandemic in the Kentucky.

Massachusetts State LegislatureElectionhas caused duress that has inhibited my speech by causing to
question if I should give money to candidate(s)either directly or indirectly in the Defendants state
because of the culpable action to allow vote fraud by not having adequate checks in balances in place
for independent audits of the mail-in ballots cast and/or extending absentee ballots from its former
form, which also impinges citizens fully expressing their wish to the electoral college for whom they
want for President. This was done during the Pandemic in the State of JYlassachusetts.

GovernorChris SununuElectionhas caused duress that has inhibited my speech by causing to question if I
should give money to candidate(s)either directly or indirectly in the Defendants state because of the
culpable action to allow vote fraud by not having adequate checks in balances in place for independent
audits of the mail-in ballots cast and/or extending absentee ballots from its former form, which also
impinges citizens fully expressing their wish to the electoral college for whom they want for President.
This was done during the Pandemic in the State of New Hampshire.
Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 19 of 21 PageID #: 19




Ill Statement 6f Claims                  "A"      page 6
GovernorAndrew M. Cuomo has caused duress that has inhibited my speech by causing to question if I
should give money to' candidate(s)either directly or indirectly in the Defendants state because of the
culpable action to allow vote fraud by not having adequate checks in balances in place for independent
audits of the mail-in ballots cast and/or extending absentee ballots from its former form, which also
impinges citizens fully expressing their wish to the electoral college for whom they want for President.
This was done during the Pandemic in the State of New York.

South Carolina General Assembly has inhibited my speech by causing to question if I should give money
to candidate(s)either directly or indirectly in the Defendants state because of the culpable action to
allow vote fraud by not having adequate checks in balances in place for independent audits of the mail-
in ballots cast and/or extending absentee ballots from its former form, which also impinges citizens fully
expressing their wish to the electoral college for whom they want for President. This was done during
the Pandemic in the State of South Carolina.

Secretary of State John R. Ashcroft has inhibited my speech by causing to question if I should give money
to candidate(s)either directly or indirectly in the Defendants state because of the culpable action to
allow vote fraud by not having adequate checks in balances in place for independent audits of the mail-
in ballots cast and/or extending absentee ballots from its former form, which also impinges citizens fully
expressing their wish to the electoral college for whom they want for President. This was done during
the Pandemic in the State of Missouri.

State of West Virginia has inhibited my speech by causing to question if I should give money to
candidate(s)either directly or indirectly in the Defendants state because of the culpable action to allow
vote fraud by not having adequate checks in balances in place for independent audits of the mail-in
ballots cast and/or extending absentee ballots from its former form, which also impinges citizens fully
expressing their wish to the electoral college for whom they want for President. This was done during
the Pandemic in the State of West Virginia.


            (
        Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 20 of 21 PageID #: 20

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


          C.         What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)

                       Casting a ballot for a Presidential candidate, the individual is their expressing their free speech because
                       it is the members of the electoral that vote the President, when citizens casting president ballotthey are
                       expressing to their wish of whom they like the electoral college member vote for.Ballots are being
                       devalued by "later arbitrary and disparate treatment". We are en tiled to undiluted expression of speech
                       when citizens cast the ballot and expressing their wishes to the electoral college and uninhibited speech
                       when making gifts and/ or donations to other as outlined in Citizens United vs FEC.




IV.       Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
          could not be measured.
          The Authority of the rule of law carries now we be eroded beyond description. Without the rule of law we will
          live in continues state of anarchy and chaos       I




            ---~-------------------------------------~-------


V.        Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the am6unts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you clairrf you are entitled to actual or
          punitive money damages.
          I ask that all mailing-in and extended absentee ballots be accompanied by a stamp from a notary on the ballot.
          The notary has an id number. The notary provides a log with date, place and the time when the process of the
          notary took place.
           If this can not be done then the state(s) / commonwealth(s) must notify voters that their ballots will not count
          and that they must recast their vote in a manner identical too the process the State(s) / commonwealth(s) had in
          place in the Presidential election in 2016. Citizens United vs. FEC and Bush vs. Palm Beach County Canvassing
          Board entitle me to the above relief. .
          Voting fraud continues today with ballot harvesting discovered by the Project Veritas and reporting by P J Media
          on Accnsation in illegal Ballot Harvesting.




                                                                                                                          Page 5 of 6
        Case: 1:20-cv-00209-SNLJ Doc. #: 1 Filed: 10/02/20 Page: 21 of 21 PageID #: 21

Pro Se 2 (Rev. I2/16) Complaint and Request for Injunction



VI.       Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary suppot1 or, if specifically so identified, will likely have evidentiary suppo11 after a reasonable
          oppo11unity for further investigation or discovery; and ( 4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:           ~JPL&~~ 2C)
                     SignatureofPlaintiff                    -~-/               0-~
                     Printed Name of Plaintiff               Andrew Ostrowski


          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                       Page 6 of 6
